Per Qwriam:

It appears, from the findings in this case, that the value of the property attached was $700; that the value of the property returned was $150. The question discussed upon the rehearing is, whether the $150, the value of the property returned, should be credited upon the judgment of $422.10? We think not. The finding of the jury is, that the $150 worth of property was returned to Davis, upon his claim of exemption, by the defendant, Hughes. Admitting that Shull sanctioned this return, we think he had the right so to do without prejudice to the recovery of the full amount due to him from Davis. His mortgage covered $700 of property. He had the right to sell any portion of this property, and in consenting to turn over to Davis $150 of the same as exempt, or permitting Davis to accept the same as exempt, he *134was not estopped from following the i’émainder of the property for the satisfaction of his mortgage. It is possible that some of the findings of the jury are against the preponderance of the evidence and unjust to the plaintiff' in error, but upon the record', we cannot correct them. They seem to be supported by sufficient evidence. ■
• The rehearing will therefore be denied.